Title: The American Commissioners to Sartine: Two Letters, 18 August 1778: letter and résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


I.
Sir,
Passy, Aug. 18. 1778
The Administration in England have agreed to an Exchange of Prisoners with us, and propose that it shall be made at Calais. They will accordingly furnish us with a Pasport for a Vessel to bring the Prisoners from Brest to Calais, if we procure a similar one for their Vessel which is to bring the Prisoners from England. As our People may languish in their Confinement, and when recover’d, may be of Use to Capt. Jones, or in some other Enterprise, we wish the Exchange may be made as soon as possible, and therefore request your Excellency would take the Affair into Consideration, and afford us your Advice and Determination upon it. We are, with the greatest Esteem and Respect, Your Excellency’s most obedient and most humble Servants
His Excy M. de Sartine
 
Notation by Arthur Lee: The Minister has already agreed to give a Passport for the english vessel whenever we inform him it is necessary for Brest and therefore I presume he will have no objection to give it for Calais.
Notation by Franklin: Rough To M. Sartine Passport
 
II.
<Passy, August 18, 1778: In answer to your letter of the 16th we believe the alterations to the projected regulations will remove the difficulties we apprehended. We thank you for your readiness to discuss the matter further should inconveniencies arise in the execution of these regulations, which we hope will not occur.>
